Citation Nr: 1754006	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  12-26 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for arteriosclerotic cardiovascular disease, status post coronary bypass graft times five prior to September 8, 2016; in excess of 60 percent from September 8, 2016, until June 1, 2017; and in excess of 30 percent beginning June 1, 2017.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1968 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that continued a 30 percent rating for arteriosclerotic cardiovascular disease, status post coronary artery bypass graft times five.  

In a July 2017 rating decision, the Veteran's rating was staged to 60 percent from September 8, 2016 until June 1, 2017, and 30 percent thereafter.  However, as this increase did not constitute a full grant of the benefits sought on appeal, the Veteran's claim for a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In November 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Board remanded the appeal in February 2016 and May 2017.


FINDINGS OF FACT

1.  Prior to July 6, 2015, the Veteran's arteriosclerotic cardiovascular disease, status post coronary bypass graft times five was manifested by a workload of greater than five METs but not greater than seven METs resulting in dyspnea, fatigue, angina, and dizziness, and an ejection fraction of no less than 55 percent.
2.  From July 6, 2015, until September 8, 2016, the Veteran's arteriosclerotic cardiovascular disease, status post coronary bypass graft times five was manifested by a workload of three METs or less resulting in fatigue, angina, and dizziness.

3.  From September 8, 2016, until June 1, 2017, the Veteran's arteriosclerotic cardiovascular disease, status post coronary bypass graft times five was manifested by a workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, and angina.

4.  Beginning June 1, 2017, the Veteran's arteriosclerotic cardiovascular disease, status post coronary bypass graft times five has been manifested by a workload of greater than five METs but not greater than seven METs resulting in fatigue.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for arteriosclerotic cardiovascular disease, status post coronary bypass graft times five prior to July 6, 2015; in excess of 60 percent from September 8, 2016, until June 1, 2017; and in excess of 30 percent beginning June 1, 2017, are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7017 (2017).

2.  The criteria for a maximum 100 percent rating for arteriosclerotic cardiovascular disease, status post coronary bypass graft times five from July 6, 2015, until September 8, 2016, are met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.104, DC 7017 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Contentions

The Veteran asserts that his heart condition is more disabling than currently rated.  Specifically, he maintains that that there is a change in the severity of his heart disability including the presence of heavy calcifications in the abdominal aorta and renal arteries, increased fatigue and dizziness, angina, and dyspnea that causes him to have to lay down and rest more frequently.  He also reports trouble exerting energy (for example when attempting to lift his grandchildren), heart palpitations, and chest pains that limit his activities, including yard work.  See February 2009 notice of disagreement (NOD), May 2012 substantive appeal VA-Form 9, and November 2015 Hearing Transcript.

II.  Applicable Law-Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. 
§ 1155; 38 C.F.R. Part 4.

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.


III.  Analysis

The Veteran's service-connected arteriosclerotic cardiovascular disease, status post coronary bypass graft times five, is currently rated under DC 7017.  The appeal period is from February 12, 2007, or one year before the date of receipt of his increased rating claim.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

Under DC 7017, the rating criteria for coronary bypass surgery is as follows:

For three months following hospital admission for surgery, a 100 percent rating is assigned.  Thereafter, status post coronary bypass surgery resulting in workload of greater than seven METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required, is rated 10 percent disabling.

Status post coronary bypass surgery resulting in workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling. 

Status post coronary bypass surgery resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  

Status post coronary bypass surgery resulting in chronic congestive heart failure, or; workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104.  The only other potentially applicable DC is DC 7005, which rates arteriosclerotic heart disease and provides for the same ratings for the same symptomatology outlined above.  See Copeland v. McDonald, 27 Vet. App. 333, 337(2015)(when a condition is specifically listed in the rating schedule, it may not be rated by analogy and should be rated under the diagnostic code that specifically pertains to it).

Initially, to the extent the July 2015 DBQ notes the presence of CHF, the Board emphasizes this is in contradiction with the September 2016 and June 2017 VA examination reports and the remainder of the evidence of record, which is negative for CHF.  Thus, even if the Board to concede its presence, which it does not, given the lengthy history of no CHF prior and subsequent to the 2015 DBQ, it is not considered "chronic" to warrant a 100 percent rating for chronic CHF during the appeal period.  However, the METs reading at the time of the July 6, 2015 DBQ (between one and three resulting in fatigue, angina, and dizziness) warrants a 100 percent rating.  That 100 percent rating is awarded until September 8, 2016, the date of a DBQ demonstrating greater than three METs but not greater than five METs resulting in dyspnea, fatigue, and angina supporting a 60 percent rating, but no higher.  Beginning June 1, 2017, the date of the Veteran's most recent VA examination, a 30 percent rating, but no higher is again warranted, as the Veteran demonstrated a workload of greater than five but less than seven METs resulting in fatigue.  

Prior to July 6, 2015, a rating in excess of 30 percent is not warranted.  See March 2008 VA examination report (METs greater than five but less than seven resulting in dyspnea, fatigue, angina, and dizziness, recent normal echocardiogram and a prior 2001 echocardiogram showing an ejection fraction of 55-60 percent); February 2010 private treatment record (left ventricle ejection fraction of 69 percent); November 2010 private treatment record (normal ejection fraction); November 2014 private treatment record (ejection fraction of 71 percent)

Regarding the Veteran's statements concerning the severity of his heart disability, while he is competent to describe symptoms such as shortness of breath on exertion and fatigue, he is not competent to assess the severity of his condition absent medical testing such as that provided during VA examinations



ORDER

Entitlement to a rating in excess of 30 percent for arteriosclerotic cardiovascular disease, status post coronary bypass graft times five prior to July 6, 2015; and in excess of 60 percent from September 8, 2016, until June 1, 2017; and in excess of 30 percent beginning June 1, 2017, is denied.  

Entitlement to a maximum 100 percent rating for arteriosclerotic cardiovascular disease, status post coronary bypass graft times five from July 6, 2015, until September 8, 2016, is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


